                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAWN R. PRICE,

                Plaintiff,

        v.                                                     Case No. 18-cv-1094-JPG-CJP

 ACTING COMMISSIONER OF SOCIAL SECURITY,

                Defendant.

                                          JUDGMENT

       This matter having come before the Court and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the fourth sentence of 42

U.S.C. § 405(g) the decision of the Acting Commissioner of Social Security to deny plaintiff

Dawn R. Price’s application for social security benefits is reversed, and this case is remanded to

the Acting Commissioner of Social Security for further proceedings and a new decision.

Judgment is entered in favor of plaintiff Dawn R. Price and against Defendant Acting

Commissioner of Social Security.

                                             MARGARET M. ROBERTIE, Clerk of Court

Date: December 11, 2018                      s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
